UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August3, 2007 COCA-COLA ENTERPRISES INC. (Exact name of Registrant as specified in its charter) Delaware 01-09300 58-0503352 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (Address of principal executive offices, including zip code) (770) 989-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Item 8.01. Other Events. Coca-Cola Enterprises Inc. (the “Company”) has entered into a terms agreement dated as of July 31, 2007 (“Terms Agreement”) relating to the offering and sale of $450,000,000 aggregate principal amount of the Company’s Floating Rate Notes due 2009 (the “Notes”).The closing occurred August 3, 2007. Copies of the Terms Agreement and the form of the Notes are attached hereto as Exhibits 99.1 and 99.2, respectively, and are incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits 99.1 Terms Agreement dated as of July 31, 2007 relating to the offering and sale of $450,000,000 aggregate principal amount of the Company’s Floating Rate Notes due 2009. 99.2 Form of Floating Rate Notes due 2009. Page 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COCA-COLA ENTERPRISES INC. (Registrant) By: /S/ WILLIAM T. PLYBON Name:William T. Plybon Title:Vice President and Secretary Date:August 7, 2007 Page 3 EXHIBIT INDEX Exhibit No. Exhibit Description 99.1 Terms Agreement dated as of July 31, 2007 relating to the offering and sale of $450,000,000 aggregate principal amount of the Company’s Floating Rate Notes due 2009. 99.2 Form of Floating Rate Notes due 2009. Page 4
